Citation Nr: 1812154	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left upper extremity musculoskeletal disability.

2.  Entitlement to service connection for a bilateral upper extremity neurological disability (claimed as a disability manifested by pain, muscle spasms, numbness, and tingling).

3.  Entitlement to service connection for a bilateral lower extremity neurological disability (claimed as a disability manifested by pain, muscle spasms, numbness, and tingling).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Army from October 1995 to February 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 209 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded this case in August 2014 and May 2017 for additional development.

As originally developed, the Veteran's appeal included the additional issues of entitlement to service connection for a bilateral upper extremity musculoskeletal disability (claimed as arthritis) and bilateral lower extremity musculoskeletal disability (claimed as arthritis).  Service connection was granted for left knee strain, right elbow contusion, and right knee contusion, in a November 2017 rating decision.  That rating action made clear that the grant resolved the appeal as to those matters.  Neither the Veteran nor his representative disputed the RO's characterization, or otherwise suggested that the grant of service connection for those issues did not cover another right arm or bilateral lower extremity issue (except for the claimed neurological conditions, which remain on appeal).  Accordingly, the issues listed on the title page of this action are the ones over which the Board has jurisdiction at this time.  


FINDINGS OF FACT

1.  The Veteran does not have a left upper extremity musculoskeletal disability, including arthritis.

2.  The Veteran does not have a chronic neurological disorder involving the upper extremities.

3.  The Veteran does not have a chronic neurologic disorder involving the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left upper extremity musculoskeletal disability, including arthritis are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a bilateral upper extremity neurological disorder, manifested by pain, muscle spasms, numbness, and tingling are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a bilateral lower extremity neurological disorder, manifested by pain, muscle spasms, numbness, and tingling are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated April 21, 2008.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Law and Analysis for Service Connection

The Veteran is seeking service connection for left upper extremity arthritis and for a chronic neurological disorder involving the bilateral upper extremities and bilateral lower extremities that he contends are related to service or began during that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, such as arthritis and organic disease of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  VA considers peripheral neuropathy as an organic disease of the nervous system.  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records show the Veteran did not indicate any specific complaints of generalized joint pain related to his upper or lower extremities or complaints of signs or symptoms suggestive of neurologic impairment of his extremities.  However, these records do reference several soft tissue injuries, including right elbow contusion, right knee contusion, and left knee strain, incurred during physical training, running, and in a fall.  The Board notes that service connection has since been established for right elbow contusion, right knee contusion, and left knee strain.  See Rating Decision dated in November 2017.

The post-service record shows that in March 1999, within a month of service discharge, the Veteran underwent a VA examination for neck and back disabilities he sustained in a parachuting incident.  He denied any neurological symptoms in his arms or legs, but did report right knee pain due to a twisting injury during physical training in the Army.  With the exception of tenderness at the lateral facet patella, examination of the right knee was normal and X-rays were unremarkable.  This report also shows the Veteran had normal sensation and strength in both upper extremities and no neurologic or sensory abnormalities of the legs. 

VA progress notes from 2005 to 2015 are silent for a diagnosis of arthritis.  A 2007 VA primary care note shows the Veteran complained of unbearable leg numbness, achy hands, and muscle spasms.  However also of record are VA back and neck examination reports from September 2015, which note normal neurological evaluation of the Veteran.  Muscle strength testing, deep tendon reflexes and sensory examination were all normal for all four extremitas.  The Veteran did not have radicular pain or other signs of radiculopathy of either the upper or lower extremities.  

The Veteran underwent VA examination in October 2015.  The examiner interviewed the Veteran, reviewed service treatment records, post-service outpatient treatment reports, and the VA examination reports and then summarized the history and findings reflected therein.  She specifically referred to service treatment records which document the Veteran's various acute and transient soft tissue injuries/conditions.  Also considered, were the 2009 VA examination report, a July 2015 VA primary care note, and a September 2015 neurologic consult, all of which showed normal neurologic findings. 

After reviewing the Veteran's history and conducting an examination, the examiner found no objective clinical evidence to render diagnoses of arthritis or of a neurological disorder.  The examiner noted that despite the Veteran's reported symptoms, medical record entries from 2005 through the present, showed multiple normal musculoskeletal and neurologic examinations, including the current examination.  Consequently, there was no objective evidence to support the claims for a separate physical condition underlying the Veteran's complaints of sharp pain and muscle spasms in the arms and legs or for his complaints of numbness and tingling in both arms and legs.  The examiner went on to state that no additional radiologic or neurologic studies were necessary, since in the setting of multiple normal post-service physical examinations, any diagnostic study abnormalities identified at this time would be less likely as not related to service of greater than 15 years ago.  

The Veteran underwent additional VA orthopedic and neurological examinations in June 2017.  The examiner interviewed the Veteran, reviewed service treatment records, post-service outpatient treatment reports, and prior VA medical opinions, and summarized the history and findings reflected therein.  He also referred to the Veteran's in-service history of right knee contusion, left knee strain, and right elbow contusion.  Examination revealed that with the exception of bilateral knee pain, there were few if any objective clinical findings for either lower extremity.  Range of motion of both knees was normal.  Muscle strength testing was normal with no atrophy.  There was no evidence of recurrent subluxation or lateral instability or recurrent effusion.  Joint stability testing was within normal limits.  There was no tibial or fibular impairment or a meniscus condition.  X-rays of the knee showed no degenerative or traumatic arthritis.  Deep tendon reflexes, and sensory exam were both normal.  There was no radicular pain or other signs of radiculopathy.  

Examination of the upper extremities revealed that with the exception of right elbow pain, there were few if any objective clinical findings for either upper extremity.  Range of motion of both elbows was normal.  Muscle strength testing was normal with no atrophy.  There was no evidence of flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  After reviewing the Veteran's history and conducting an examination, the examiner confirmed diagnoses of right elbow contusion, right knee contusion, and left knee strain, which he considered related to military service.  He did not otherwise diagnose the Veteran with any other musculoskeletal disorders apart from these now-service connected disabilities.

During June 2017 VA peripheral nerve examination, the examiner found the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  Although the Veteran reported mild numbness, paresthesias/dysesthesias, muscle strength testing, deep tendon reflexes and sensory examination were all normal.  There were no trophic changes and the Veteran's antalgic gait was due to right knee pain and not related to any peripheral nerve issues.  Nerve testing for all upper extremity nerves and radicular groups was normal.  Nerve testing for all lower extremity nerves was likewise normal.  After reviewing the Veteran's history and conducting an examination, the examiner concluded that despite the Veteran's history of subjective complaints of intermittent numbness and tingling of the extremities, there was no evidence of peripheral neuropathy, mononeuropathy or radiculopathy.  He based his opinion on the unremarkable findings from the neurologic examination.

The Board finds that service connection is not warranted in this case.  The Veteran was provided several VA examinations, including radiologic testing, and none of the examiners found objective clinical evidence of left arm arthritis established by X-ray findings.  There is also no medical evidence indicating the Veteran currently has a chronic neurologic disorder, as repeated evaluation of his complaints failed to identify an underlying pathology.  The examination reports are unrebutted by any other medical evidence to the contrary.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  So while the Veteran may indeed experience some sort of recurring pain, numbness, or tingling in his extremities, in the absence of competent evidence which suggests that they constitute actual chronic disabilities, the Board has no basis on which to consider them as more than medical findings or symptoms.  Accordingly, the preponderance of the evidence is against the claims, and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for a left upper extremity musculoskeletal disability, to include arthritis is denied.

Entitlement to service connection for a bilateral upper extremity neurological disability (claimed as a disability manifested by pain, muscle spasms, numbness, and tingling) is denied.  

Entitlement to service connection for a bilateral lower extremity neurological disability (claimed as a disability manifested by pain, muscle spasms, numbness, and tingling) is denied.  


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


